EXHIBIT 21.1 RESOURCE AMERICA, INC. LIST OF SUBSIDIARIES NAME OF SUBSIDIARIES STATE OF INCORPORATION Resource Financial Fund Management, Inc. Delaware Resource Income Advisors, Inc. Delaware Torsion Capital, Inc. Delaware Torsion Advisors, Inc. Delaware Trapeza Capital Management, LLC Delaware Trapeza Manager, Inc. Delaware Trapeza Funding, LLC Delaware Trapeza Funding II, LLC Delaware Trapeza Funding III, LLC Delaware Trapeza Funding IV, LLC Delaware Trapeza Funding V, LLC Delaware Trapeza TPS, LLC Delaware Trapeza Management Group, LLC Delaware Ischus Capital Management, LLC Delaware Apidos Capital Management, LLC Delaware Apidos Select Corporate Credit Fund GP, LLC Delaware Apidos Partners, Inc. Delaware Resource Financial Institutions Group, Inc. Delaware Resource Capital Manager, Inc. Delaware RAI Ventures, Inc. Delaware Resource Securities, Inc. (f/k/a Chadwick Securities, Inc.) Delaware Resource Europe Management Limited United Kingdom Resource Capital Markets, Inc. Delaware Resource Capital Investor, Inc. Delaware Resource Leasing, Inc. Delaware FLI Holdings, Inc. Delaware LEAF Financial Corporation Delaware LEAF Commercial Capital, Inc. Delaware LEAF Capital Funding LLC Delaware LEAF Capital Funding SPE A, LLC Delaware LEAF Receivables Funding 3, LLC Delaware LEAF Funding SPE 1, LLC Delaware Commerce Square Insurance Services, LLC Delaware Commerce Square Equipment Reinsurance Co., Ltd. Turks & Caicos Islands LEAF Ventures, LLC Delaware Merit Capital Manager, LLC Delaware Merit Capital Advance, LLC Delaware Merit Processing, LLC Delaware LEAF Ventures II, LLC Delaware Prompt Payment, LLC Delaware LEAF Funding, Inc. Delaware Resource Capital Funding II, LLC Delaware Resource Asset Management, LLC Delaware LEAF Asset Management, LLC Delaware LEAF Receivables Funding 7, LLC Delaware i Financial Servicing, LLC Delaware Resource Real Estate Holdings, Inc. Delaware Resource Real Estate, Inc. Delaware Resource Capital Partners, Inc. Delaware Resource Real Estate Management, LLC Delaware Resource Real Estate Investors UK 6 Corporation Delaware Resource Capital Partners II, LLC Delaware RRE Investor, LLC Delaware Walnut Street Investments, LLC Delaware Resource Real Estate Funding, Inc. Delaware Parkwin Services, LLC Delaware RRE Leasco, LLC Delaware RRE Oak Park Leaseco, LLC Delaware Resource Real Estate Management, Inc. Delaware RRE D2R2 2007-1, LLC Delaware Resource Real Estate Opportunity Advisor, LLC Delaware Resource Real Estate Opportunity Manager, LLC Delaware RCP Westchase Wyndham Manager, LLC Delaware RCP Pear Tree Manager, LLC Delaware RCP Wind Tree Manager, LLC Delaware RCP Falls at Duraleigh Manager, Inc. Delaware RCP Sage Canyon Manager, Inc. Delaware RCP Cuestas Manager, Inc. Delaware RCP Chenal Brightwaters Manager, LLC Delaware RCP Holdco I Manager, Inc. Delaware RCP Reserves Manager, Inc. Delaware RCP Foxglove Manager, Inc. Delaware RCP Santa Fe Manager, Inc. Delaware RCP Regents Center Manager, Inc. Delaware RCP Highland Lodge Manager, Inc. Delaware RCP Grove Manager, LLC Delaware RCP Avalon Manager, Inc. Delaware RCP Howell Bridge Manager, Inc. Delaware RCP Heritage Lake Manager, LLC Delaware RCP Magnolia Manager, LLC Delaware RCP West Wind Manager, LLC Delaware RCP Ryan’s Crossing Manager, LLC Delaware RCP Memorial Tower Manager, LLC Delaware RCP Villas Manager, LLC Delaware RCP Coach Lantern Manager, LLC Delaware RCP Foxcroft Manager, LLC Delaware RCP Tamarlane Manager, LLC Delaware RCP Park Hill Manager, LLC Delaware RCP Woodland Hills Manager, LLC Delaware RCP Brent Oaks Manager, LLC Delaware RCP Cape Cod Manager, LLC Delaware RCP Woodhollow Manager, LLC Delaware RCP Mill Creek Manager, LLC Delaware RCP Wyndridge Manager, LLC Delaware RCP Waterstone Manager, LLC Delaware RRE West Chase Wyndham TIC, LLC Delaware RRE Chenal Brightwaters TIC, LLC Delaware RRE Highland Lodge TIC, LLC Delaware ii RRE Regents Center TIC, LLC Delaware RRE Heritage Lake TIC, LLC Delaware RRE Bentley Place TIC, LLC Delaware RRE Reserves TIC, LLC Delaware RRE Highland Lodge Manager, Inc. Delaware Resource RSI Phase I, LLC Delaware Resource RSI Phase II, LLC Delaware RSI I Manager, Inc. Delaware RSI II Manager, Inc. Delaware Resource Programs, Inc. Delaware RCP Financial, LLC Pennsylvania Resource Properties XVII, Inc. Delaware Resource Properties XXV, Inc. Delaware Resource Properties XXVI, Inc. Delaware Resource Properties XXX, Inc. Delaware Resource Properties XXXI, Inc. Delaware Resource Properties XLVII, Inc. Delaware Resource Properties XLIX, Inc. Delaware Resource Properties 54, Inc. Delaware Resource Commercial Mortgages, Inc. Delaware Resource Housing Investors I, Inc. Delaware Resource Housing Investors II, Inc. Delaware Resource Housing Investors III, Inc. Delaware Resource Housing Investors IV, Inc. Delaware iii
